Case 9:18-cv-80176-BB Document 512-5 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                     EXHIBIT 5
Case 9:18-cv-80176-BB Document 512-5 Entered on FLSD Docket 05/21/2020 Page 2 of 2
                                                             Friday, May 15, 2020 at 13:04:08 Eastern Daylight Time

Subject: Produc'on 27
Date: Tuesday, August 27, 2019 at 7:01:44 PM Eastern Daylight Time
From: Zaharah Markoe
To:      Kyle Roche, vel@rochefreedman.com, Andrew S. Brenner
CC:      Amanda McGovern, Zalman Kass, Andres Rivero

All,

We have uploaded for produc'on the encrypted ﬁle that Dr. Wright has tes'ﬁed about (DEF_00560316).
AlixPartners has been working on decryp'ng the ﬁle, but thus far has been unable to do so.

I will send you the password under separate cover.

FTP URL: h\ps://m^.ap-review.co.uk

Best,

Zaharah

Zaharah Markoe

RIVERO MESTRE LLP
2525 Ponce de Leon Blvd. Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
zmarkoe@riveromestre.com | www.riveromestre.com
This message may contain confidential and privileged information. If it has
been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.




                                                                                                             Page 1 of 1
